Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Doric (US 2014/0036364 A1) teaches an apparatus comprising: a beam combiner comprising a prism.
However, Doric does not teach “wherein the prism is configured to orthogonally transmit the combined beam through the third side” as to claim(s) 1, 12 and 15; “wherein the prism is configured to receive the first beam orthogonally through the first side” as to claim(s) 3 and 8; “wherein an angle θc, between the first side and the second side of the prism is defined by: θc = sin-1(n2/n1)” as to claim(s) 6, 13 and 19; “wherein an angle θB’ between the second side and the third side of the prism is defined by: θB’ = sin-1 ((n1/n2)sinθB) where: θB = tan-1(n1/n2)” as to claim(s) 7, 14 and 20; “wherein the first beam is orthogonally transmitted through the first side” as to claim(s) 17. 
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 18, 2021